Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1436 Filed 07/14/20 Page 1 of 9




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,
                                                    Case No. 10-20075
             Plaintiff,
                                                    SENIOR UNITED STATES DISTRICT
v.                                                  JUDGE ARTHUR J. TARNOW

DENNIS CHARLES PORTER,

             Defendant.
                                       /

     ORDER GRANTING DENNIS PORTER’S MOTION FOR EARLY RELEASE [166]

       Defendant, Dennis Porter, is serving a fourteen-year sentence for conspiracy

to possess with intent to distribute controlled substances in violation of 21 U.S.C. §

846. His is currently incarcerated at Hazelton FCI. He is 54-years old and scheduled

for release on May 9, 2022. He moved for compassionate release under 18 U.S.C. §

3582(c)(1) in a letter docketed on June 23, 2020. (ECF No. 166). He argued that his

sentence should be reduced to protect himself from the pandemic. (Id.).

       Both Porter and the Government filed supplemental briefing, and the Court

held a hearing on the matter on July 13, 2020. For the reasons stated below and the

record at the hearing, Porter’s motion will be granted.

                                   BACKGROUND

       Dennis Porter was born on July 24, 2965 in Laurel Mississippi. Porter’s family

moved to Detroit when he was six years old, where his father began working for

                                      Page 1 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1437 Filed 07/14/20 Page 2 of 9




General Motors. Porter described his family as “close-knit” and his upbringing as

good. (PSR ¶ 48). Though family members have suffered from mental health

problems, Defendant has characterized himself as the “black sheep” of the family.

(Id.).

         Porter’s criminal record began when he was 20, in 1985, when he was

convicted of misdemeanor use of cocaine. (PSR ¶ 34). In 1988, he was placed on

probation for carrying a concealed weapon. (PSR ¶ 36). In 1989, he was convicted

of stealing a vehicle with a weapon when he forced a man to sign over the title of

two of his vehicles at gunpoint. (PSR ¶¶ 38-39). He was sentenced to 2 years

consecutive to 1-5 years, but while in prison he was convicted of assaulting a

corrections officer and received a sentence of 33-66 months. (PSR ¶¶ 40-41). He

was not released from prison until 2002. (Id.).

         In May of 2009, Porter was shot twice in the knee by police officers as he was

fleeing the scene of an armed robbery. (PSR ¶¶ 44-45). Federal law enforcement

began investigating Porter and his two co-defendants in November of 2009. The

operation culminated in Porter’s arrest in February 2010 for his role in the conspiracy

to rob the fictional drug dealers. (PSR ¶ ¶ 10-17).

         Porter was detained pending trial, and on September 27, 2010, Porter pled

guilty to the single count against him. He faced a 10-year mandatory minimum and




                                        Page 2 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1438 Filed 07/14/20 Page 3 of 9




a guidelines range of 210 to 262 months in prison. On January 28, 2011, the Court

sentenced Porter to 210 months (17 ½ years) in prison. (ECF No. 98).

      On September 21, 2015, the Court granted Porter’s motion to reduce his

sentence pursuant to § 3582(c)(2) after the United States Sentencing Commission

retroactively lowered the guidelines range for certain drug offenses. (ECF No. 161).

His sentence was reduced to 168 months (14-years). (Id.).

                                     ANALYSIS

      18 U.S.C. § 3582(c)(1) allows a district court to reduce a prisoner’s sentence,

once that prisoner has exhausted his administrative remedies, “if extraordinary and

compelling reasons” warrant such a reduction.

      Under Sixth Circuit precedent, a petitioner under § 3582(c)(1) must exhaust

his administrative remedies with the Bureau of Prisons (“BOP”). United States v.

Alam, ___ F.3d ___, No. 20-1298, 2020 WL 2845694, at *1 (6th Cir. June 2, 2020).

Porter has claimed to have filed three petitions for early release. One of them—dated

May 25, 2020—was sent with his petition for early release. For the reasons stated

on the record, the Court held that Porter exhausted his administrative remedies,

despite the Bureau of Prison’s claims to have no such petitions on file for Porter.

      Because Porter’s avenues for relief with the Bureau of Prisons have been

exhausted, the Court has three questions to answer. The first is whether extraordinary

and compelling reasons warrant a reduction in sentence. The second is whether


                                      Page 3 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1439 Filed 07/14/20 Page 4 of 9




Porter poses a danger to the community. The third is whether a sentence reduction

is consistent with the § 3553(a) factors. United States v. Amarrah, No. 17-20464,

2020 WL 2220008, at *4 (E.D. Mich. May 7, 2020).

   1. Extraordinary and Compelling Reasons for Release

      In order to determine if extraordinary and compelling reasons exist to release

Porter, the Court must determine if a sentence reduction is “consistent with

applicable policy statements issued by the [United States] Sentencing Commission.”

18 U.S.C. § 3582(c)(1)(A). There are extraordinary and compelling reasons for

modification where “[t]he defendant is ... suffering from a serious physical or

medical condition ... that substantially diminishes the ability to provide self-care

within the environment of a correctional facility and from which he or she is not

expected to recover.” United States v. Rahim, No. 16-20433, 2020 WL 2604857, at

*2 (E.D. Mich. May 21, 2020) (quoting U.S.S.G. § 1B1.13 comment n.1(A)(ii))

       The Sentencing Commission’s Guidelines also contemplates release for

“other reasons” that create extraordinary and compelling reasons for release in

combination with a petitioner’s medical reasons. The heightened susceptibility of

prison populations to the virus creates an additional reason under the guidelines for

the release of medically vulnerable inmates. Miller v. United States, No. 16-20222-

1, 2020 WL 1814084, at *3 (E.D. Mich. Apr. 9, 2020) (citing U.S.S.G. § 1B1.13

comment n.1(D)).


                                      Page 4 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1440 Filed 07/14/20 Page 5 of 9




      Here, Porter has presented evidence that his medical conditions put him at

greater risk of COVID-19 and that he is unable to social distance at Hazelton FCI.

      Porter suffers from obesity, hypertension, high cholesterol, and prediabetes.

Such factors are sufficient to warrant release even in younger men. United States v.

Readus, No. 16-20827-1, 2020 WL 2572280, at *3 (E.D. Mich. May 21, 2020)

(collecting cases). The Government has conceded that Porter’s BMI of 33.7 puts him

at greater risk of COVID-19, as has been recognized by current research on the

subject. Jennifer Lighter, et al., Obesity in Patients Younger Than 60 Years Is a Risk

Factor for COVID-19 Hospital Admission, Clinical Infectious Diseases (2020),

https://academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa415/5818333.

Hypertension has also been identified as a risk-factor warranting release. United

States v. Sanders, No. 19-20288, 2020 WL 1904815, at *4 (E.D. Mich. Apr. 17,

2020).

      Further, Porter suffers from high cholesterol, or hyperlipidemia. “The CDC

has recognized hyperlipidemia, along with other chronic diseases, as prevalent in

patients hospitalized due to COVID-19.” Cotton v. United States, No. CR 16-20222-

8, 2020 WL 3488752, at *3 (E.D. Mich. June 26, 2020). Finally, Porter is quite close

to being diabetic. His hemoglobin AIC levels are 6.2. (ECF No. 172-2). Once such

levels reach 6.5, a person is diabetic. Cotton, 2020 WL 3488752, at *3. Courts have

found that prediabetes, in combination with other conditions, creates an


                                      Page 5 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1441 Filed 07/14/20 Page 6 of 9




unacceptably high risk level for COVID-19. United States v. Sosa, No. 19-CR-39-

02-JD, 2020 WL 2227038, at *1 (D.N.H. Apr. 21, 2020), report and

recommendation      adopted,    020    WL       2219173   (D.N.H.     May       6,   2020)

(finding prediabetes and obesity warranted pre-sentencing release); United States v.

Dhavale, No. 19-MJ-00092, 2020 WL 1935544, at *6 (D.D.C. Apr. 21,

2020) (granting temporary pretrial release and noting “the government does not

contest that defendant suffers from prediabetes and hypertension, which puts him at

higher risk for more severe, debilitating illness from COVID-19”).

      The United States argues that none of these preexisting conditions warrant

release, because Porter’s facility—Hazelton FCI in West Virginia—has seen only a

single inmate test positive for the virus. See Bureau of Prisons, COVID-19,

https://www.bop.gov/coronavirus/ accessed on July 14, 2020. Given that only 32 out

of 1,202 inmates at the facility have been tested, this fact is almost meaningless. Id.;

see also Rahim, No. 16-20433, 2020 WL 2604857, at *3 (explaining that the absence

of positive test results is not dispositive where the testing is inadequate).

   2. Danger to the Community

      The Sentencing Commission’s Guidelines require that an individual granted

early release under 18 U.S.C. § 3582 “is not a danger to the safety of any other person

or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. 1B1.13. The

Court found on the record at the July 13, 2020 hearing that Porter was no longer a


                                        Page 6 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1442 Filed 07/14/20 Page 7 of 9




danger to others. His answers to the Court’s questions and his behavior over the last

decade of his incarceration—his participation in BOP programming, his role in his

family’s life, and his good, though imperfect, BOP disciplinary record—all provide

grounds to conclude that Porter has matured into an individual who no longer poses

a threat to the safety of others.

   3.         Section 3553(a) Factors

        A district court contemplating a motion for compassionate release must

consider the § 3553(a) sentencing factors. Those are as follows:

        (a) Factors to be considered in imposing a sentence.--The court shall
        impose a sentence sufficient, but not greater than necessary, to comply
        with the purposes set forth in paragraph (2) of this subsection. The court,
        in determining the particular sentence to be imposed, shall consider--
        (1) the nature and circumstances of the offense and the history and
        characteristics of the defendant;
        (2) the need for the sentence imposed--
        (A) to reflect the seriousness of the offense, to promote respect for the law,
        and to provide just punishment for the offense;
        (B) to afford adequate deterrence to criminal conduct;
        (C) to protect the public from further crimes of the defendant; and
        (D) to provide the defendant with needed educational or vocational
        training, medical care, or other correctional treatment in the most effective
        manner;
        (3) the kinds of sentences available;
        (4) the kinds of sentence and the sentencing range established for--
        (A) the applicable category of offense committed by the applicable
        category of defendant as set forth in the guidelines--

18 U.S.C.A. § 3553.

        The Court’s consideration of these factors is explicated both in this opinion’s

analysis of U.S.S.G. 1B1.13 and on the record of the July 13, 2020 hearing. Porter

                                         Page 7 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1443 Filed 07/14/20 Page 8 of 9




has taken classes in drug education, health, release preparation planning, and career

skills over the course of his decade in BOP custody. He has taken 150 hours of

programming in sewing and 30 hours towards his commercial driver’s license. He

works as a unit orderly. (ECF No. 172-3).

      Porter plans to live with his mother and brother in Detroit. Porter has remained

married to his wife of 16 years and maintains a good relationship with their children

and his one granddaughter. All the evidence on the record suggests that Porter has

matured and developed as a person over the course of his incarceration. There would

be little added benefit to keeping him in prison for the remaining two years of his

sentence.

                                   CONCLUSION

      Dennis Porter was once a very dangerous man. His conduct in prison his

demonstrated the extent to which he has changed as a person, however. The

pandemic has put unparalleled stress on the Bureau of Prisons and provided

extraordinary and compelling reasons to release individuals, such as Porter, who are

at risk of severe adverse health results should they contract the virus, and who have

demonstrated that they no longer pose a danger to the community.

      Accordingly, for the reasons articulated in this order and on the record at the

July 13, 2020 hearing,




                                      Page 8 of 9
Case 2:10-cr-20075-AJT-RSW ECF No. 174, PageID.1444 Filed 07/14/20 Page 9 of 9




       IT IS ORDERED that Porter’s Motion for Early Release [166] is

GRANTED. His sentence is reduced to time-served.

       IT IS FURTHER ORDERED that Porter be IMMEDIATELY

RELEASED from custody.

       IT IS FURTHER ORDERED that upon his release from custody, Porter will

begin his 5-year term of SUPERVISED RELEASE, as outlined by the February 1,

2011 Judgment (ECF No. 98). Porter’s Conditions of Supervised Release are

MODIFIED only to provide that he shall fully comply with any applicable state or

local stay-at-home orders, social distancing guidelines, or other public health

restrictions.

       SO ORDERED.


                                     s/Arthur J. Tarnow
                                     Arthur J. Tarnow
Dated: July 14, 2020                 Senior United States District Judge




                                    Page 9 of 9
